Citation Nr: 0019109	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-42 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement an increased rating for limitation of motion 
of right wrist due to postoperative residuals of ganglion 
cyst, currently evaluated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 20 
percent for radial nerve changes of right upper extremity due 
to postoperative residuals of ganglion cyst, on appeal from 
the initial grant of service connection.

3.  Entitlement to a compensable disability rating for scars 
due to ganglion cystectomies, right wrist, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Jackson, 
Mississippi.

A June 1996 rating decision, in pertinent part, denied an 
increased disability rating for the veteran's service-
connected postoperative residuals of ganglion cyst, right 
wrist.  In April 1998, the Board remanded this claim for 
additional evidentiary development, to include consideration 
of whether the veteran was entitled to separate disability 
ratings for any of the residuals from removal of the ganglion 
cysts on his right wrist.  A July 1999 rating decision, in 
pertinent part, granted service connection for radial nerve 
impairment of the right upper extremity, with assignment of a 
20 percent disability rating, and for scars from the 
surgeries on the veteran's right wrist, with assignment of a 
zero percent disability rating.  

The veteran, in essence, indicated his disagreement with the 
evaluations given for nerve impairment and scars when he 
requested that his file be returned to the Board for 
consideration.  His representative filed a statement with the 
RO after the supplemental statement of the case was provided 
that serves to perfect the appeal from the ratings assigned 
to these conditions on the original grants of service 
connection.  

Since the RO had not fully complied with the Board's 1998 
Remand instructions, this case was again remanded in 
September 1999 for additional development.  The RO has now 
complied with the Board's Remand instructions, and this case 
is ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The veteran is right-handed dominant; therefore, his 
right wrist condition is rated as impairment of the major 
upper extremity.

3.  The veteran has moderate to severe limitation of motion 
of the right wrist with associated pain on motion. 

4.  The veteran's radial nerve impairment of the right upper 
extremity is manifested by decreased sensation and impaired 
hand grip and strength, approximating a moderate level of 
disability.

5.  The scars on the veteran's right wrist are not tender, 
adherent, ulcerated, depressed, or inflamed.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for limitation of motion of right wrist due to 
postoperative residuals of ganglion cyst are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.40, 4.45, and 4.71a, Diagnostic Code 5215 
(1999).

3.  The criteria for a disability rating of 30 percent, and 
no higher, for radial nerve changes of right upper extremity 
due to postoperative residuals of ganglion cyst are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, and 4.124a, Diagnostic Code 8514 (1999).

4.  The criteria for a compensable disability rating for 
scars due to ganglion cystectomies, right wrist, have not 
been met at any time since the initial grant of entitlement 
to service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, and 4.118, Diagnostic 
Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During service, the veteran underwent surgery for a ganglion 
cyst on his right wrist.  After service, he underwent surgery 
in 1974 for removal of another ganglion cyst on the right 
wrist at Woodlawn Hospital.  He was assigned a 10 percent 
disability rating for his right wrist condition.  In 1976, he 
was prescribed a splint for the right wrist for use at night 
or during heavier work.  

Upon VA examination in January 1991, the veteran had a 
surgical scar along the dorsum of the right hand in the 
region of the metacarpals of the index and ring fingers that 
was minimally depressed, but not tender or adherent.  Range 
of motion for all digits of the right hand was within normal 
limits.  There was no evidence of tissue loss, muscle 
atrophy, or loss of strength.  The pulses were equal, and 
there was no evidence of recurrence of the ganglion cyst.  A 
VA progress note dated in September 1991 indicated that the 
veteran had weakness of right hand grip and decreased 
sensation along the right radial nerve distribution.  

The veteran was referred to the arthritis clinic in April 
1992 to rule-out degenerative joint disease.  He reported 
decreased sensation in the distribution of the right radial 
nerve.  He experienced pain relief with use of 600 milligrams 
of Motrin, and he used a wrist brace.  X-rays of the wrist 
were negative.  Examination showed that he had restricted 
range of motion secondary to pain.  It was noted that he was 
to continue using Motrin for pain relief, but he might need 
injections in the future.  He was told to use the wrist 
splint only at night to avoid muscle weakness.

The veteran was referred to rehabilitative medicine for an 
exercise program to avoid muscle weakness.  Examination in 
September 1992 showed a tender surgical scar on the proximal 
dorsum, mild to moderate restriction in motion of the wrist 
in all directions, impaired right grip strength (2-3/5), and 
minimal decrease in sensation diffusely in the right hand.  
He was referred for physical therapy to improve range of 
motion and muscle strength.  He underwent physical therapy 
for his right wrist condition in late 1992 and early 1993.  A 
Physical Medicine Rehabilitation Progress Report dated in 
September 1992 indicated that range of motion for the 
veteran's right wrist was extension to 25 degrees, flexion to 
55 degrees, ulnar deviation to 20 degrees, and radial 
deviation to 10 degrees.  In January 1993, it was noted that 
he had improving muscle strength in the right hand, and he 
was doing his exercise program at home.

A VA progress note dated in March 1993 indicated that the 
veteran's right wrist was immobilized.  There were well-
healed incision scars on the dorsum of the hand.  Range of 
motion for the wrist was flexion to 60 degrees, extension to 
40 degrees, radial deviation to 30 degrees, and ulnar 
deviation to 30 degrees.  There was no pain with motion.  
There was decreased sensation along the first webspace.  

In February 1996, the veteran filed a claim for an increased 
rating.  In connection with another claim, his medical 
records were obtained from Abraham Gimble, M.D., Fred Turk, 
D.C., and John Froiland, M.D.  None of these records 
concerned treatment for his right wrist disorder.

In March 1996, the veteran underwent a VA physical 
examination.  He complained of constant right wrist pain.  He 
was taking 800 milligrams of Motrin three times per day, and 
he wore a wrist splint 24 hours per day.  Examination of the 
right hand showed no swelling, discoloration, increased heat, 
or deformity.  The presence of two surgical scars was noted.  
Range of motion for the wrist was dorsiflexion to 20 degrees 
and volar flexion to 30 degrees.  When asked to make a fist, 
the veteran had limited motion of his fingers.  However, when 
he was distracted, the examiner was able to put each of the 
veteran's fingers through full range of passive motion 
without any complaints of pain.  The diagnosis was mild 
osteoarthritis of the right wrist, but no x-ray report is of 
record confirming that diagnosis.

A June 1996 rating decision, in pertinent part, denied an 
increased rating for the veteran's right wrist condition.  In 
his notice of disagreement, the veteran stated that his right 
hand condition had worsened to the point that he had 
difficulty dressing and undressing.  He also argued that he 
was unemployed due to his right wrist condition.  In his 
substantive appeal, the veteran stated that the 1974 surgery, 
as discussed above, involved removal of a portion of the 
dorsal sheaths of the extensor tendons, which had resulted in 
fibrosis on the dorsum of his wrist.  He stated that so much 
tissue was removed in 1974 that there was a large gaping hole 
that had since filled with organized granulation tissue, 
fibrous tissue, and a scar.

The veteran submitted a letter from Wilson Trucking, which 
indicated that he had worked as a shop labor helper from 
December 1994 to January 1995.  That position involved, in 
part, heavy lifting, and the veteran was unable to continue 
in that position due, in part, to severe right wrist pain. 

The veteran submitted a letter from his sister, who is a 
doctor.  Her letterhead indicated that she is part of a 
radiology practice.  She stated that the veteran's right 
wrist condition had progressed to the point of not being able 
to dress himself using his right hand unless he looked 
directly at what he was doing.  He had no significant 
sensation in the right thumb, index, and middle fingers.  He 
had consistently complained of decreased grip strength and 
range of motion.  She reviewed the veteran's VA medical 
records for treatment in 1992, as discussed above.  She 
estimated that the veteran had lost at least 50-75 percent 
functioning of his right hand.  She stated that she is not an 
orthopedic surgeon, but this could be verified with 
appropriate testing.  She stated that the dorsum of the 
veteran's right wrist was an "absolute mess" with a 
tremendous amount of scarring.  She stated that the scar is 
still tender.  The veteran had to sleep with a wrist brace 
and had done so since 1992.  He was also taking high doses of 
Motrin.  She concluded that the veteran could not 
successfully retain any job that required continuous use of 
the right hand and wrist.

A VA progress note dated in May 1996 indicated that the 
veteran had chronic right wrist pain, and sensory examination 
was normal except for the right hand, but no specific 
findings were given. 

In January 1997, the veteran had a personal hearing.  He 
testified that he had difficulty using his right hand with 
tasks such as tying his shoes or fastening buttons.  He 
stated that he could not do any lifting because the wrist was 
"barely moving."  He stated that he had been wearing a 
wrist splint for more than twenty years.  Although initially 
told just to wear it at night, he stated that it was 
subsequently suggested that he could wear it 24 hours per 
day, so that was what he did.  

In April 1998, the Board remanded this claim for additional 
evidentiary development.  In June 1999, the veteran underwent 
additional VA examinations.  He complained of swelling of the 
right hand, severe pain, and limitation of motion.  The pain 
was usually at a level of eight on a scale of one to ten and 
was at times at a level of ten, which then interfered with 
his sleep.  Examination showed marked soft tissue swelling 
throughout the right hand and wrist.  It was very tender to 
touch on any part of the bottom of the hand and fingers.  The 
veteran tended to maintain the fingers in a somewhat flexed 
position.  Passive range of motion for the fingers was within 
normal limits, but he had severe discomfort with motion.  
Range of motion for the right wrist was flexion to 40 
degrees, extension to 25 degrees, radial deviation to 15 
degrees, and ulnar deviation to 10 degrees.  Sensory 
examination showed dullness to pinprick from the lower 
portion of the forearm to the metacarpophalangeal joint area 
of the second and third fingers and up to the thumb on the 
dorsum.  

Functionally, the veteran used his left arm for all 
activities of daily living.  His grip strength was poor.  He 
could oppose the fingers to within a half an inch of the 
palm, with moderate to severe discomfort while doing so.  He 
could not make a fist.   He was able to fully extend the 
metacarpophalangeal joints on passive range of motion only; 
active range of motion was only to 50 degrees.  There was a 
cystic mass about one centimeter in diameter over the dorsum 
of the wrist, more on the radial side, that was tender and 
freely mobile.  

Diagnoses were residuals of ganglion cyst, right wrist, with 
resulting symptoms of causalgia; status post ganglion cyst 
removal, right wrist; and radial nerve sensory changes on the 
dorsum of the hand.  The examiner noted that the veteran did 
not use the right hand, he wore a splint, and he could not 
make a fist, all of which indicated that functional capacity 
of his right hand was extremely limited.

Examination of the scars on the veteran's right wrist showed 
that there were two superficial scars on the dorsum of the 
right hand, distal to the wrist joint.  Both scars were well 
healed and not tender.  Neither scar was inflamed, nor was 
there any fibrosis.  The scars were not over the wrist joint, 
so they did not limit function of the hand.  The scars 
themselves were not tender, but the veteran's whole hand was 
tender to palpation. 

In September 1999, the Board again remanded this case for 
additional development.  The RO obtained reports of the x-
rays conducted during the veteran's June 1999 VA examination.  
X-rays of the right hand showed no gross osseous, joint, or 
soft tissue abnormalities.  X-rays of the right wrist showed 
some mild to moderate narrowing of the radiocarpal joint.  
There was also a well corticated ossific density, thought to 
represent a normal variation.  On the lateral projection, 
there was a linear density overlying the anterior portion of 
the wrist at the radiocarpal joint, which was suspected to be 
artifactual.  Soft tissues were unremarkable.

The RO obtained the veteran's complete VA records for 
treatment between 1996 and 1999.  These records showed that 
on a regular basis, approximately every six months, the 
veteran is seen for chronic pain in the back, neck, and right 
hand.  He was seen in February 1996, March 1996, May 1996, 
August 1996, March 1997, September 1997, March 1998, 
September 1998, February 1999, and September 1999.  Each 
progress note essentially stated that physical examination of 
the veteran's upper extremities was grossly intact, except 
for decreased sensation in the right radial nerve 
distribution.  He was provided prescriptions for pain 
medication and told to perform exercises and apply heat, 
although it is not known which portion of these instructions 
applied to his right wrist condition, as opposed to the neck 
and back disorders for which he was also seen.  

In September 1998, the veteran indicated that he felt better, 
the pain medication was helping, and he could sleep well at 
night.  However, in February 1999, he stated that his pain 
was increasing, although, again, it was not noted whether 
this was from his right wrist condition, as opposed to the 
neck and back disorders for which he was also seen.  

In October 1999, the same VA examiner that had conducted the 
June 1999 examination reviewed the claims file, including the 
veteran's VA treatment records.  The examiner stated that 
review of these records did not result in any changes in the 
prior opinions or findings. 

II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain in his right wrist; therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim for increased rating.  In addition, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The RO provided the veteran appropriate VA examinations and 
complied with the Board's 1998 and 1999 Remand instructions.  
There is no indication of additional medical records that the 
RO did not obtain.  Sufficient evidence is of record to 
assess the severity of the residuals of the veteran's 
service-connected disability properly, including evidence 
provided by the extensive VA examinations conducted in 1999.  
There is no evidence indicating that there has been a 
material change in the severity of the veteran's right wrist 
condition since he was examined in 1999.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Although the evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disorder is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  Therefore, the 
limitation of motion of the veteran's right wrist will be 
assigned a disability rating commensurate with the current 
severity of that condition.

In contrast, the veteran has disagreed with the original 
disability ratings assigned for the radial nerve changes and 
scars resulting from the surgeries for the ganglion cysts on 
the right wrist.  There is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Supplemental Statement of the Case 
(SSOC) provided to the veteran in December 1999 properly 
identified these issues as on appeal from the initial grants 
of service connection and evaluated all the evidence of 
record in determining the proper evaluations for these 
disabilities.  Therefore, the RO complied with the 
substantive tenets of Fenderson in its adjudication of these 
claims.  Since these claims are on appeal being from the 
initial ratings assigned upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally requires notice and a delay in 
implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
radial nerve disability and scars.

In evaluating the veteran's limitation of wrist motion claim, 
the Board must consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity".  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  A veteran may, however, have separate and distinct 
manifestations attributable to the same injury that should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).  The Board agrees with 
the RO's determination that the veteran has three distinct 
and separate manifestations or residuals from the inservice 
surgery for the ganglion cysts on the right wrist - 
limitation of wrist motion, radial nerve impairment, and 
postoperative scars.

The evidence of record shows that the veteran is right-handed 
dominant, so impairment of his right wrist is rated as 
impairment of the major upper extremity. 

A.  Limitation of wrist motion

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, at 10 percent.  Under Diagnostic Code 
5215, the maximum schedular evaluation for limitation of 
motion of the wrist is 10 percent for either the minor or 
major extremity, and that requires either dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.

The regulations define normal range of motion for the wrist 
as dorsiflexion (extension) to 70 degrees, palmar flexion to 
80 degrees, radial deviation to 20 degrees, and ulnar 
deviation to 45 degrees.  38 C.F.R. § 4.71 (1999).  The 
recent evidence of record showed the following ranges of 
motion for the veteran's right wrist:


VA physical 
rehab 
progress 
report 9/92
VA progress 
note 3/93
VA 
examination 
1996
VA 
examination 
1999
Dorsiflexio
n 
(extension)
25
40
20
25
Palmar 
flexion
55
60
30
40
Radial 
deviation
10
30
[not given]
15
Ulnar 
deviation
20
30
[not given]
10


Therefore, the medical evidence for the past seven years 
shows little, if any, change in the veteran's ability to move 
his right wrist.  Dorsiflexion has remained the same, while 
radial deviation has improved.  Palmar flexion and ulnar 
deviation have slightly decreased.  Overall, the medical 
evidence shows that the veteran has moderate to severe 
limitation of motion of the right wrist.  The limitation of 
motion has not, however, been great enough to warrant 
assignment of a compensable rating under Diagnostic Code 
5215.  He has at no time had limitation of dorsiflexion to 
less than 15 degrees or limitation of palmar flexion in line 
with the forearm.  Regardless, he has been assigned a 10 
percent disability rating under Diagnostic Code 5215, and 
this diagnostic code does not provide a basis for assignment 
of a disability rating greater than 10 percent.

If the veteran's wrist were ankylosed, a higher rating might 
be available under Diagnostic Code 5214.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citations omitted).  Since the veteran is 
able to move his right wrist, albeit with limitations, it is 
not immobile, and a diagnosis of ankylosis has not been 
rendered.  Therefore, an increased rating under Diagnostic 
Code 5214 is not warranted. 

As discussed above, the Board must consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, there is evidence showing 
that the veteran has functional loss; however, such 
symptomatology is being compensated for under Diagnostic Code 
8514, as discussed in more detail below.  Therefore, a higher 
rating based on functional loss under Diagnostic Code 5215 
cannot be assigned.  See 38 C.F.R. § 4.14 (1999).  Although 
the veteran has complained of increased pain with use of the 
right wrist, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating under Diagnostic Code 5215.  There is no reasonable 
doubt regarding the current severity of the veteran's 
limitation of wrist motion that could be resolved in his 
favor.

B.  Radial nerve impairment

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (1999).  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.

Complete paralysis of the radial nerve produces drop of hand 
and fingers with wrist and fingers perpetually flexed and 
adduction of the thumb falling within the line of the outer 
border of the index finger; inability to extend the hand at 
the wrist, extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement of the wrist; and 
supination of the hand, weakened extension and flexion of the 
elbow, serious impairment of grip strength due to loss of 
synergic motion of the extensors.  38 C.F.R. § 4.124a, 
Diagnostic Code 8514 (1999).  It is rated as 70 percent 
disabling in the major upper extremity.  Severe incomplete 
paralysis in the major upper extremity is rated as 50 percent 
disabling; moderate incomplete paralysis in the major upper 
extremity is rated as 30 percent disabling; and mild 
incomplete paralysis in the major upper extremity is rated as 
10 percent disabling.

Disability attributable to injury of the radial nerve 
potentially affects the hand, wrist, fingers, and elbow, 
resulting in loss of function, weakness, and atrophy.  
Medical evidence prior to the VA examination in June 1999 is 
minimally informative of the level of impairment attributable 
to the radial nerve injury.  Sensory examinations of the 
veteran's right hand were not within normal limits as 
indicated in the VA records for treatment from 1996 to 1999, 
but the only impression was chronic pain.  The letter from 
the veteran's sister, dated in November 1996, attributed lack 
of sensation in the right thumb, index, and middle finger, as 
well as decreased grip strength, to the nerve injury.  This 
medical opinion appears to have been based on her review of 
pertinent medical records and interview with the veteran.  

The veteran has causalgia, decreased sensation, and impaired 
hand grip and strength due to the radial nerve impairment, as 
of the examination in June 1999.  Although the veteran's 
fingers are not perpetually flexed, such as with complete 
paralysis of the radial nerve, he does tend to maintain his 
fingers in the flexed position.  The impairment of grip and 
strength, in particular, has resulted in a level of 
functional loss that can reasonably be characterized as 
moderate.  The veteran does have some functional loss 
attributable to impairment of the wrist joint and limitation 
of motion.  However, the level of functional loss that he is 
currently experiencing appears to be due more to the nerve 
impairment, based on the findings of poor grip strength and 
inability to make a fist.  For example, he has stated that he 
has problems handling small objects such as buttons.  The 
veteran's complaints and the objective findings show that he 
regularly experiences a degree of lost or impaired function.  
Therefore, a 30 percent disability rating is warranted under 
Diagnostic Code 8514 for moderate incomplete paralysis of the 
right radial nerve.  

The Board also considered assigning the veteran a higher 
disability rating.  The medical evidence does not show 
findings that approximate severe incomplete paralysis or 
complete paralysis of the right radial nerve.  There is no 
indication that supination of the veteran's right hand or 
extension/flexion of the right elbow is weakened.  There is 
no drop of the hand and fingers.  He does not have inability 
to extend the hand at the wrist or make lateral movement of 
the wrist, as opposed to the limitation of motion discussed 
above.  He does not have any limitation of motion of the 
fingers of the right hand.  The veteran maintains that he has 
to wear a brace on the right wrist 24 hours per day, but the 
medical evidence does not support that contention.  Rather, 
he was advised to wear the brace only at night so as to 
prevent muscle weakness.  Therefore, the Board concludes that 
a disability rating higher than 30 percent is not warranted 
under Diagnostic Code 8514.

C.  Postoperative scars

The veteran's postoperative scars on the right wrist are 
currently evaluated as noncompensable (zero percent) under 
Diagnostic Code 7805.  Under Diagnostic Codes 7800 through 
7805, scars are rated according to the location, type, 
characteristics, or, if none of the specific criteria apply, 
according to limitation of function of the affected part.  

Diagnostic Code 7805 provides for evaluation on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (1999).  As the VA examiner concluded in 1999, the 
veteran does not have any limitation of function of the right 
hand as a result of the scars.  The scars are not located 
over the wrist joint, and there is no fibrosis.  Moreover, 
even if these scars did limit wrist function, a compensable 
rating could not be assigned on that basis because the 10 
percent disability rating under Diagnostic Code 5215 is based 
on limitation of function, including limitation of motion and 
painful motion.  See 38 C.F.R. § 4.14 (1999).

Diagnostic Code 7800 pertains to scars located on the head, 
face, or neck.  Since the veteran's service-connected scars 
are located on the wrist, assignment of a compensable 
disability rating under Diagnostic Code 7800 is not 
warranted.  Diagnostic Codes 7801 and 7802 pertain to scars 
that result from burns; the veteran's scar resulted from 
surgery.  Diagnostic Code 7803 provides a 10 percent 
disability rating for superficial scars that are poorly 
nourished with repeated ulceration.  There is no medical 
evidence showing ulceration of the veteran's scars.  

Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are tender and painful on 
objective demonstration.  Despite the veteran's complaints, 
the preponderance of the evidence is against finding that the 
postoperative scars on his wrist are tender or painful.  
Rather, as the VA examiner indicated in 1999, the veteran's 
entire right hand and wrist are tender to palpation, as 
opposed to the scars themselves.  The postoperative scars are 
well healed, with no inflammation or fibrosis.  

Despite the indication in some of the evidence that the scars 
are tender, the Board finds the conclusion of the VA examiner 
more persuasive.  The medical evidence reflecting the 
presence of a tender scar did not distinguish between the 
tenderness of the veteran's right hand/wrist as a whole 
versus the scars alone.  Accordingly, the Board finds that 
the preponderance of the evidence is against assignment of a 
compensable disability rating for the veteran's scars due to 
ganglion cystectomies, right wrist.


ORDER

Entitlement to a disability rating greater than 10 percent 
for limitation of motion of right wrist due to postoperative 
residuals of ganglion cyst is denied.

A 30 percent disability rating for radial nerve changes of 
right upper extremity due to postoperative residuals of 
ganglion cyst is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to a compensable disability rating for scars due 
to ganglion cystectomies, right wrist, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

